DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12-15, 17-19, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2005/0245862 to Seward and further in view of US Patent App. Pub. 2005/0137616 to Vigil, and further in view of U.S. Patent No. 8,066,726 to Kelley. 
Regarding Claim 1, Seward teaches a medical instrument for localized drug delivery to tissue, comprising: a catheter shaft assembly (Fig. 1A, element 20) having a proximal end (not shown), a distal end (16), a longitudinal axis (12b) between the proximal and distal ends, at least one injection lumen (Par. 0051; the catheter shaft assembly includes a fluid interconnect at the catheter shaft lead end; the fluid interconnect provides an injection lumen), at least one inflation lumen (Par. 0047; the lumen of delivery tube is the inflation lumen), and a guidewire lumen (Par. 0053; the assembly may be equipped to follow a guidewire; one of ordinary skill in the art would understand the assembly must therefore include a guidewire lumen to follow the guidewire); a hub coupled to the proximal end of the catheter shaft assembly, the hub comprising at least one injection port coupled to the at least one injection lumen, at least one inflation port coupled to the at least one inflation lumen, and a guidewire port coupled to the guidewire lumen (while a hub is not shown for the embodiment shown in Fig. 1A; one of ordinary skill in the art would understand the catheter shaft assembly includes a hub at the proximal end; Seward teaches such a hub in Fig. 9-11 with ports provided for each of the lumens that extend therethrough); an inflatable body (Figs. 1-3, element 24) at the distal end of the catheter shaft assembly, the inflatable body being inflatable from an involuted contracted configuration (Fig 1B/C show the involuted contracted confirmation; Fig. 2A/B show inflated configurations); a tissue penetrating member (14) coupled to the inflatable body in an orientation transverse to the longitudinal axis of the catheter shaft assembly and further coupled to one of said at least one injection lumen of the catheter shaft assembly (Par. 0051; tissue penetrating member 14 is coupled to the appropriate fluid interconnect in the catheter shaft via tube 14d), wherein said tissue penetrating member is coupled to the inflatable body with a tip end of said tissue penetrating member pointing outwardly of the inflatable body and enclosed within walls of the inflatable body when in the involuted contracted configuration (Fig. 1B/C). 
Seward is silent regarding at least one protective element coupled to said inflatable body in proximity to said tissue penetrating member, wherein at least the tip end of said tissue penetrating member is bordered by said at least one protective element when said inflatable body is in said involuted contracted configuration. 
Vigil teaches an analogous invention directed to a catheter shaft assembly (Fig. 1) with an inflatable body (Fig. 4, 14), and a tissue penetrating member (36).  Vigil further teaches at least one protective element (Fig. 4-7; element 24a and 24b) coupled to said inflatable body (14) in proximity to said tissue penetrating member (36), wherein at least the tip end of said tissue penetrating member is bordered by said at least one protective element when said inflatable body is in said involuted contracted configuration (Fig. 3A/B shows the inflatable body in a contracted configuration, where the portion of the body surrounding the tissue penetrating member is involuted; at least one protective element 48 is bordering the penetrating member in this configuration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inflatable body of Seward to be provided with at least one at least one protective element coupled to said inflatable body in proximity to said tissue penetrating member, wherein at least the tip end of said tissue penetrating member is bordered by said at least one protective element when said inflatable body is in said involuted contracted configuration, as taught by Vigil, in order to protect the tissue penetrating member from inadvertently cutting tissue (Par. 0004). 
The modified device is still silent regarding wherein said at least one protective element is radio-opaque and is configured to provide an indication of an inflation status of said inflatable body when viewed via x-ray. 
U.S. Patent No. 8,066,726 to Kelley teaches an analogous invention directed to a balloon catheter (Fig. 2) with an inflatable body and a tissue penetrating member (12), and further teaches wherein the tissue penetrating member and parts thereof are radiopaque (Col. 6, lines 38-42). 
Based upon the teachings of Kelley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one protective member to be radiopaque, since the at least one protective member is provided directly on the tissue penetrating member (Vigil, Fig. 2; protective elements 24a and 24b are provided directly on the blade, such that the blade fits in a channel 30 which is provided in the protective elements; all of the elements are bonded to the balloon at the same location as shown in Figs. 3A-B).  Since Kelley teaches making the tissue penetrating member and parts thereof radiopaque such that its location can be visualized via X-ray, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one protective member to be radiopaque, since the at least one protective member is provided at the same location as the tissue penetrating member, as shown in Fig. 2-3A.  Furthermore, Vigil discloses in Par. 0020 that the tissue penetrating member is received in channel 30 of the at least one protective member, and in Par. 0021 Vigil discloses that the tissue penetrating member and the at least one protective member are mounted to the balloon together, with the tissue penetrating member still within the channel 30 of the at least one protective member.  Therefore, it is evident that the tissue penetrating member and the at least one protective member are provided at the same location on the balloon. This modification would yield a device which provides an indication of an inflation status of said inflatable body when viewed via x-ray, since the at least one protective members separate when the inflatable body is inflated (Vigil; Par. 0025), and would provide a different visualization when in the inflated configuration compared to the deflated configuration. 
Regarding Claim 8, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and has already been modified such that said at least one protective element is provided on each lateral side of said tissue penetrating member when said inflatable body in the involuted contracted configuration (Vigil, Fig. 4; the at least one protective element 24a and 24b are provided on each lateral side of the tissue penetrating member). 
Regarding Claim 12, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and has already been modified such that said at least one protective element is provided with a specific pattern or shape (Vigil; Fig. 5 shows the cross-sectional shape of the at least one protective member). 

    PNG
    media_image1.png
    288
    451
    media_image1.png
    Greyscale
Regarding Claim 13, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and has already been modified such that the specific pattern or shape is asymmetric to indicate an inflation status of the inflatable body (See Annotated Fig. below; the at least one protective elements are each asymmetric; as shown below, the protective element below is asymmetric at least across a vertical plane or a horizontal plane; the protective element rotates upon inflation of the balloon and thus the asymmetric shape may indicate an inflation status). 
Regarding Claim 14, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and has already been modified such that said at least one protective element is integrated with the inflatable body (Par. 0025, Vigil teaches bonding the at least one protective element 24a/24b to the balloon; the elements being bonded to the surface meets the limitation of integrated with the inflatable body). 
Regarding Claim 15, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and Seward further teaches the assembly further comprising a torque transmission tube (Par. 0017; the tubular member of the torque mechanism is the torque transmission tube) having an axis parallel to the axis of the catheter shaft assembly (Fig. 14 provides an example of a torque transmission tube 423; the axis of the tube runs parallel to the axis of the catheter assembly [both are directed in/out of the page in Fig. 14]; this torque transmission tube may be integrated into the embodiment the embodiment discussed above as disclosed in Par. 0041), the torque transmission tube transmitting a torque from the proximal end of the catheter shaft assembly to the distal end of the catheter shaft assembly (Par. 0022). 
Regarding Claim 17, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 15 as discussed above and Seward further teaches wherein the torque transmission tube is coupled to one or more of the distal end of the catheter shaft assembly or the inflatable body (Par. 0019; the torque transmission tube is couple to the distal end of the catheter shaft assembly). 
Regarding Claim 18, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 15 as discussed above and Seward further teaches wherein the torque transmission tube is proximally fixed to a torqueing element (Par. 0018; the rotary handle is the torqueing element). 
Regarding Claim 19, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and Seward further teaches wherein said tissue penetrating member is in fluidic communication with said one of said at least one injection lumen (Par. 0051; a drug supply conduit allows the tissue penetrating member to be in fluidic communication with one of the at least one injection lumen). 
Regarding Claim 63, Seward teaches a medical instrument for localized drug delivery to tissue, comprising: a catheter shaft assembly (Fig. 1A, element 20) having a proximal end (not shown), a distal end (16), a longitudinal axis (12b) between the proximal and distal ends, at least one injection lumen (Par. 0051; the catheter shaft assembly includes a fluid interconnect at the catheter shaft lead end; the fluid interconnect provides an injection lumen), and at least one inflation lumen (Par. 0047; the lumen of delivery tube is the inflation lumen); a hub coupled to the proximal end of the catheter shaft assembly, the hub comprising at least one injection port coupled to the at least one injection lumen, at least one inflation port coupled to the at least one inflation lumen (while a hub is not shown for the embodiment shown in Fig. 1A; one of ordinary skill in the art would understand the catheter shaft assembly includes a hub at the proximal end; Seward teaches such a hub in Fig. 9-11 with ports provided for each of the lumens that extend therethrough); an inflatable body (Figs. 1-3, element 24) at the distal end of the catheter shaft assembly, the inflatable body being inflatable from an involuted contracted configuration (Fig 1B/C show the involuted contracted confirmation; Fig. 2A/B show inflated configurations); a tissue penetrating member (14) coupled to the inflatable body in an orientation transverse to the longitudinal axis of the catheter shaft assembly and further coupled to one of the said at least one injection lumen of the catheter shaft assembly (Par. 0051; tissue penetrating member 14 is coupled to the appropriate fluid interconnect in the catheter shaft via tube 14d), wherein said tissue penetrating member is coupled to the inflatable body with a tip end of said tissue penetrating member pointing outwardly of the inflatable body and enclosed within walls of the inflatable body when in the involuted contracted configuration (Fig. 1B/C) a torque transmission member (Par. 0017; the tubular member of the torque mechanism is the torque transmission member) couple to one or more of the distal end of the catheter shaft assembly or the inflatable body (Par. 0019; the torque transmission tube is couple to the distal end of the catheter shaft assembly); a torqueing element (Par. 0018; the rotary handle is the torqueing element) adjacent the proximal end of the catheter shaft assembly and coupled to the torque transmission member to transmit torque applied to the torqueing element to one or more of the distal end of the catheter shaft assembly or the inflatable body (Par. 0017-0020). 
Seward is silent regarding at least one protective element coupled to said inflatable body in proximity to said tissue penetrating member, wherein at least the tip end of said tissue penetrating member is bordered by said at least one protective element when said inflatable body is in said involuted contracted configuration. 
Vigil teaches an analogous invention directed to a catheter shaft assembly (Fig. 1) with an inflatable body (Fig. 4, 14), and a tissue penetrating member (36).  Vigil further teaches at least one protective element (Fig. 4-7; element 24a and 24b) coupled to said inflatable body (14) in proximity to said tissue penetrating member (36), wherein at least the tip end of said tissue penetrating member is bordered by said at least one protective element when said inflatable body is in said involuted contracted configuration (Fig. 3A/B shows the inflatable body in a contracted configuration, where the portion of the body surrounding the tissue penetrating member is involuted; at least one protective element 48 is bordering the penetrating member in this configuration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inflatable body of Seward to be provided with at least one at least one protective element coupled to said inflatable body in proximity to said tissue penetrating member, wherein at least the tip end of said tissue penetrating member is bordered by said at least one protective element when said inflatable body is in said involuted contracted configuration, as taught by Vigil, in order to protect the tissue penetrating member from inadvertently cutting tissue (Par. 0004). 
The modified device is still silent regarding wherein said at least one protective element is radio-opaque and is configured to provide an indication of an inflation status of said inflatable body when viewed via x-ray. 
U.S. Patent No. 8,066,726 to Kelley teaches an analogous invention directed to a balloon catheter (Fig. 2) with an inflatable body and a tissue penetrating member (12), and further teaches wherein the tissue penetrating member and parts thereof are radiopaque (Col. 6, lines 38-42). 
Based upon the teachings of Kelley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one protective member to be radiopaque, since the at least one protective member is provided directly on the tissue penetrating member (Vigil, Fig. 2; protective elements 24a and 24b are provided directly on the blade, such that the blade fits in a channel 30 which is provided in the protective elements; all of the elements are bonded to the balloon at the same location as shown in Figs. 3A-B).  Since Kelley teaches making the tissue penetrating member and parts thereof radiopaque such that its location can be visualized via X-ray, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one protective member to be radiopaque, since the at least one protective member is provided at the same location as the tissue penetrating member, as shown in Fig. 2-3A.  Furthermore, Vigil discloses in Par. 0020 that the tissue penetrating member is received in channel 30 of the at least one protective member, and in Par. 0021 Vigil discloses that the tissue penetrating member and the at least one protective member are mounted to the balloon together, with the tissue penetrating member still within the channel 30 of the at least one protective member.  Therefore, it is evident that the tissue penetrating member and the at least one protective member are provided at the same location on the balloon. This modification would yield a device which provides an indication of an inflation status of said inflatable body when viewed via x-ray, since the at least one protective members separate when the inflatable body is inflated (Vigil; Par. 0025), and would provide a different visualization when in the inflated configuration compared to the deflated configuration. 
Claims 2 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Seward, Vigil, and Kelley, as applied to claims 1 and 63 above, and further in view of US Patent App. Pub. 2004/0181206 to Chiu. 
Regarding Claim 2, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein said at least one inflation port is coupled to a pressure release valve configured to regulate a pressure of a hydraulic fluid. 
Chiu teaches an analogous invention directed to a catheter shaft assembly (Fig. 7), comprising an inflation port (Fig. 7, 340); wherein said inflation port is coupled to a pressure release valve (342) configured to regulate a pressure of a hydraulic fluid (Par. 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Seward, Vigil, and Kelley to include a pressure release valve coupled to the inflation port configured to regulate a pressure of a hydraulic fluid, as taught by Chiu, in order to prevent overinflation (Par. 0073). 
Regarding Claim 64, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 63 as discussed above, but is silent regarding wherein said inflation port is coupled to a pressure release valve configured to regulate a pressure of a hydraulic fluid. 
Chiu teaches an analogous invention directed to a catheter shaft assembly (Fig. 7), comprising an inflation port (Fig. 7, 340); wherein said inflation port is coupled to a pressure release valve (342) configured to regulate a pressure of a hydraulic fluid (Par. 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Seward, Vigil, and Kelley to include a pressure release valve coupled to the inflation port configured to regulate a pressure of a hydraulic fluid, as taught by Chiu, in order to prevent overinflation (Par. 0073). 
Claim 3-4 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Seward, Vigil, and Kelley, as applied to claim 1 above, and further in view of US Patent App. Pub. 2014/0275777 to Gunday. 
Regarding Claim 3, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above, but is silent regarding the device further comprising a labeling showing at least a parameter of said medical instrument. 
Gunday teaches an analogous invention directed to a catheter shaft assembly (Fig. 1A) wherein including a labeling (Fig. 1A, element 332; Par. 0053) showing at least a parameter of said medical instrument (Par. 0053, the indicator corresponds to a characteristic of the catheter or balloon). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Seward, Vigil, and Kelley to comprise a labeling showing at least a parameter of said medical instrument, as taught by Gunday, such that a medical practitioner is able to quickly choose the correct catheter for a given procedure (Par. 0053). 
Regarding Claim 4, the modified device of Seward, Vigil, and Gunday teaches all of the limitations of claim 3 as discussed above and has already been modified such that said labeling is provided at an injunction of the hub and the catheter shaft assembly (Gunday; Fig. 1A and Par. 0053; the labeling 332 is provided on the strain relief 330 which serves as the injunction between the hub 140 and the catheter shaft assembly 132). 
Regarding Claim 65, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 63 as discussed above, but is silent regarding the device further comprising a labeling showing at least a parameter of said medical instrument. 
Gunday teaches an analogous invention directed to a catheter shaft assembly (Fig. 1B) wherein including a labeling (Fig. 1B, element 322; Par. 0051, element 322 may be a labeling such as a barcode, or magnetic strip, or the like) showing at least a parameter of said medical instrument (Par. 0051, the indicator corresponds to a characteristic of the catheter or balloon). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Seward, Vigil, and Kelley to comprise a labeling showing at least a parameter of said medical instrument, as taught by Gunday, such that proper settings may be used during a medical procedure (Par. 0051). 
Claims 5, 7, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Seward, Vigil, and Kelley, as applied to claims 1 and 63 above, and further in view of US Patent App. Pub. 2007/0129706 to Katoh.
Regarding Claim 5, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and Seward further teaches wherein said tissue penetrating member is in fluidic communication with a drug line tubing (Fig. 2A, 14d; Par. 0051), but is silent regarding wherein the drug line tubing is flexible. 
Katoh teaches an analogous invention directed to a catheter shaft assembly (Fig. 2) with a tissue penetrating member (Fig. 9, element 3), wherein said tissue penetrating member is in fluidic communication with a drug line tubing (26), wherein said drug line tubing is flexible (Par. 0092, drug line tubing 26 is formed from flexible materials such as PTFE or polyimide).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug line tubing of Seward, Vigil, and Kelley to be flexible, as taught by Katoh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding Claim 7, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above and Seward further teaches wherein a distal end of a flexible drug line tubing (14d) is in fluidic communication to the tissue penetrating member and is affixed to an exterior surface of the inflatable body (See Fig. 2A; 14d is attached to the exterior of inflatable body 24). 
Regarding Claim 66, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 63 as discussed above and Seward further teaches wherein said tissue penetrating member is in fluidic communication with a drug line tubing (Fig. 2A, 14d; Par. 0051), but is silent regarding wherein the drug line tubing is flexible. 
Katoh teaches an analogous invention directed to a catheter shaft assembly (Fig. 2) with a tissue penetrating member (Fig. 9, element 3), wherein said tissue penetrating member is in fluidic communication with a drug line tubing (26), wherein said drug line tubing is flexible (Par. 0092, drug line tubing 26 is formed from flexible materials such as PTFE or polyimide).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug line tubing of Seward, Vigil, and Kelley to be flexible, as taught by Katoh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seward, Vigil, and Kelley, as applied to claim 1 above, and further in view of US Patent App. Pub. 2008/0228136 to Seward, hereinafter Seward [2008].
Regarding Claim 9, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the inflatable body comprises a first section with a first elasticity and a second section with a second elasticity.  
Seward [2008] teaches an analogous invention directed to a catheter shaft assembly with an inflatable body wherein the inflatable body comprises a first section (Fig. 11A-C, element 12) with a first elasticity and a second section (element 400) with a second elasticity (Par. 0084; the inflatable body is a “dual modulus” structure; first elasticity and the second elasticity are disclosed in Par. 0081; the “material modulus” is understood to be a modulus of elasticity in light of the units [MPa] and the disclosure [Par. 0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify inflatable body of the device of Seward, Vigil, and Kelley to comprises a first section with a first elasticity and a second section with a second elasticity, as taught by Seward [2008], in order to in order to provide a balloon that is selectively inflatable to different sizes (Par. 0011-0013). 
Regarding Claim 10, the modified device of Seward, Vigil, Kelley and Seward [2008] teaches all of the limitations of claim 9 as discussed above, and has already been modified such that the inflatable body is inflatable from the involuted contracted configuration (Fig. 10A) to a first expanded configuration (Fig. 10C) and further inflatable from the first expanded configuration to a second expanded configuration (Fig. 10D) larger than the first expanded configuration. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seward, Vigil, and Kelley, as applied to claim 15 above, and further in view US Patent App. Pub. 2010/0063479 to Merdan. 
Regarding Claim 16, the modified device of Seward, Vigil, and Kelley teaches all of the limitations of claim 15 as discussed above, but is silent regarding wherein the torque transmission tube is comprised of a stainless steel hypodermic tubing that is cut in a pattern to allow a transmission of torque while removing a bending stiffness of the torque transmission tube. 
Merdan teaches an analogous invention directed to a medical device (Fig. 2, element 10) relating to the guiding and treatment devices (Par. 0027), the medical device including a torque transmission tube (Fig. 3A, element 20) comprised of a stainless steel hypodermic tubing (Par. 0058) that is cut in a pattern to allow a transmission of torque while removing a bending stiffness of the torque transmission tube (Par. 0030; slots are provided in the tube to allow torque transmission and reduce stiffness). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the torque transmission tube of Seward, Vigil, and Kelley to be comprised of a stainless steel hypodermic tubing and cut in a pattern to allow a transmission of torque while removing a bending stiffness of the torque transmission tube, as taught by Merdan, in order to enhance the flexibility of the tube while remaining suitable for torque transmission (Merdan, Par. 0030). 
Allowable Subject Matter

Claims 82-91 are allowed. 
Claims 6 and 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1, 7-8, 12-15, 17-19, and 63 under U.S.C. 103 in view of Seward and Vigil have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seward, Vigil, and U.S. Patent No. 8,066,726 to Kelley. 
The subject matter amended to claims 1 and 63, was taken in part from cancelled claim 11.  Applicant’s arguments, see page 15, filed 06/21/2022, with respect to the rejection(s) of claim(s) 11 under U.S.C. 103 in view of Seward, Vigil, and Lary have been fully considered and are persuasive.  Lary teaches radiopaque protective members which are spaced a distance from the at least one penetration member.  Therefore, the rejection has been withdrawn.  However, upon further consideration, as discussed above, a new ground(s) of rejection is made in view of Seward, Vigil, and U.S. Patent No. 8,066,726 to Kelley. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783